 



Exhibit 10.39

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, ASSIGNED OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR
AN EXEMPTION THEREFROM.

PROMISSORY NOTE

    U.S.$2,188,888 Dated: November 8, 2001



  FOR VALUE RECEIVED, the undersigned, ISCO INTERNATIONAL, INC., a Delaware
corporation formerly known as ILLINOIS SUPERCONDUCTOR CORPORATION with offices
at 451 Kingston Court, Mt. Prospect, Illinois 60056 (“Borrower”), promises to
pay to the order of ALEXANDER FINANCE, L.P., an Illinois limited partnership
(“Lender”), at 1560 Sherman Avenue, Evanston, Illinois 60201, in lawful money of
the United States, the principal sum of Two Million One Hundred and Eighty Eight
Thousand and Eight Hundred and Eighty Eight Dollars (U.S.$2,188,888) due
March 31, 2003, subject to extension as set forth in Section 3 below (the
“Maturity Date”), and to pay interest on the principal sum outstanding under
this Note at the rate of 14% per annum, compounded annually, which interest
shall also be due and payable on the Maturity Date. Accrual of interest shall
commence on the first day to occur after the date hereof and shall continue
until payment in full of the principal sum and all other amounts due hereunder
have been made. The principal of, and interest on, this Note are payable in such
currency of the United States of America as of the time of payment is legal
tender for payment of public and private debts. This Note is one of the Notes
(the “Notes”) issued pursuant to the Note Purchase Agreement, dated as of
November 6, 2001 (the “Note Purchase Agreement”) by and among Borrower, the
Lender, and Elliott Associates, L.P. (“Elliott”).

     This Note is subject to the following additional provisions:

     1.     Interest and Payment Application. Interest shall be calculated on a
360 day year simple interest basis and paid for the actual number of days
elapsed. All interest due hereunder shall be payable at the Maturity Date.
Notwithstanding anything contained herein, the outstanding principal balance and
interest due hereunder shall bear interest, from and after the occurrence and
during the continuance of an Event of Default (as defined below) hereunder, at
the rate equal to the lower of twenty percent (20%) per annum, compounded
annually, or the highest rate permitted by law, and from and after such time
interest shall be payable from time to time on demand. Unless otherwise agreed
or required by applicable law, payments will be applied first to any unpaid
collection costs, then to unpaid interest and fees and any remaining amount to
principal.





--------------------------------------------------------------------------------



 



     2.     Prepayment.



       (a)   Borrower may pre-pay all or any part of this Note at any time,
without cost or penalty.



       (b)   In the event that, at any time while the Note remains outstanding,
the Lender provides equity or equity-linked financing to the Borrower (an
“Equity Transaction"), then on the date of funding for the Equity Transaction,
an amount under this Note (principal plus interest) equal to the lesser of: (i)
the full amount of principal and accrued interest then outstanding or (ii) the
amount of consideration Lender provides pursuant to the Equity Transaction,
shall become due and payable.

     3.     Extension of Maturity Date. In the event that, while any Notes
remain outstanding, (a) the Borrower conducts a bona fide cash capital-raising
transaction which consists solely of the sale for cash of shares of the
Borrower’s common stock (“Common Stock”) or shares of the Borrower’s preferred
stock convertible into Common Stock at a fixed price (subject to customary
anti-dilution provisions), in either case with or without warrants to purchase
Common Stock at a fixed price (subject to customary anti-dilution provisions),
where the gross cash proceeds to the Borrower (before deducting bona fide
transaction costs) are at least $5 million (a “Qualified Equity Transaction”);
(b) the Borrower affords all holders of outstanding Notes the opportunity to
participate in that Qualified Equity Transaction on equivalent terms and in an
amount not less than the then outstanding principal and interest of the Notes;
and (c) at least one holder of Notes participates in the Equity Transaction, and
pursuant to Section 2(b) of the Notes all of such holder’s Notes are
repurchased; then the Maturity of all the remaining outstanding Notes, including
this Note, shall be extended to March 31, 2005.

     4.     No Impairment. Borrower shall not intentionally take any action
which would impair the rights of Lender hereunder.

     5.     Obligations Absolute. No provision of this Note shall alter or
impair the obligation of Borrower, which is absolute and unconditional, to pay
the principal of, and interest on, this Note at the time, place and rate, and in
the manner, herein prescribed.

     6.     Defaults and Remedies.



       (a)   Events of Default. An “Event of Default” is: (i) default in payment
of the principal amount or accrued but unpaid interest thereon of any of the
Notes on or after the date such payment is due, (ii) failure by the Borrower for
ten (10) days after notice to it, to comply with any other material provision of
any of the Notes, the Note Purchase Agreement or the Security Agreement (as
defined below); (iii) an Event of Default under the Security Agreement; (iv) a
breach by the Borrower of its representations or warranties in the Note Purchase
Agreement or Security Agreement; (v) any default under or acceleration prior to
maturity of any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any indebtedness for money
borrowed by the Borrower or a subsidiary of Borrower or for money borrowed the
repayment of which is guaranteed by the Borrower or a subsidiary of Borrower,
whether such indebtedness or guarantee now exists or shall be created hereafter,
provided that the obligations with respect to any such borrowed or accelerated
amount exceeds, in the aggregate, $500,000; (vi) any money judgment, writ or
warrant of attachment, or similar process in excess of $500,000 in the aggregate
shall be entered

-2-



--------------------------------------------------------------------------------



 





  or filed against the Borrower or a subsidiary of the Borrower or any of their
respective properties or other assets and shall remain unpaid, unvacated,
unbonded and unstayed for a period of 45 days; (vii) if the Borrower or any
subsidiary of the Borrower pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case; (B) has an involuntary case commenced
against it, and such case is not dismissed within 30 days of such commencement
or consents to the entry of an order for relief against it in an involuntary
case; (C) consents to the appointment of a Custodian of it for all or
substantially all of its property; (D) makes a general assignment for the
benefit of its creditors; or (E) admits in writing that it is generally unable
to pay its debts as the same become due; (viii) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (1) is for
relief against the Borrower in an involuntary case; (2) appoints a Custodian of
the Borrower or for all or substantially all of its property; or (3) orders the
liquidation of the Company or any subsidiary, and the order or decree remains
unstayed and in effect for ninety (90) days; or (ix) in the event that the
Borrower fails to raise, within four months of the date of the Note Purchase
Agreement, at least $15 million in cash proceeds (net of expenses) in a pro rata
rights offering to subscribe for Common Stock at a fixed price (qualifying for
the exemption pursuant to Rule 16a-9 under the Securities Exchange Act of 1934,
as amended) which seeks to raise at least $20 million in cash or in the event
that the Borrower fails to file a registration statement covering such offering
within one month of the date of this Note. The Terms “Bankruptcy Law” means
Title 11, U.S. Code, or any similar Federal or State Law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.



       (b)   Remedies. If an Event of Default occurs and is continuing with
respect to any of the Notes, the Lender may declare all of the then outstanding
principal amount of this Note, including any interest due thereon, to be due and
payable immediately, except that in the case of an Event of Default arising from
events described in clauses (vii) and (viii) of Section 6(a) above, this Note
shall become due and payable without further action or notice.

     7.     Waivers of Demand, Etc. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
all other notices whatsoever and bringing of suit and diligence in taking any
action to collect amounts called for hereunder, and will be directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder.

     8.     Replacement Note. In the event that Lender notifies Borrower that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for the outstanding principal amount,
if different than that shown on the original Note), shall be delivered to
Lender, provided that the Lender executes and delivers to Borrower an agreement
reasonably satisfactory to Borrower to indemnify Borrower from any loss incurred
by it in connection with this Note.

     9.     Note Purchase Agreement; Security Agreement; Guarantees. This Note
is being issued to Lender in connection with the Note Purchase Agreement and is
entitled to the benefits thereof. In addition Borrower’s obligations under this
Note are guaranteed by the

-3-



--------------------------------------------------------------------------------



 



Guarantees of Spectral Solutions, Inc. and Illinois Superconductor Canada
Corporation, subsidiaries of Borrower (the “Guarantees”) and this Note is
entitled to the benefits thereof. The Borrower’s obligations under this Note are
also secured, pursuant to the terms of the Security Agreement, dated as of
November 6, 2001, by and among the Borrower, the Guarantor, the Lender and
Alexander (the “Security Agreement”), by all the assets of the Borrower and the
Guarantors.

     10.     Payment of Expenses. Borrower agrees to pay all debts and expenses,
including reasonable attorneys’ fees and expenses, which may be incurred by the
Lender in preparing, administering or enforcing this Note and/or collecting any
amount due under this Note, the Note Purchase Agreement, the Security Agreement
or the Guarantees.

     11.     Savings Clause. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum amount allowable under law.

     12.     Amendment. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
both Borrower and Lender; except that Sections 3 and 6 hereof may not be
amended, nor the interest rate or principal amount hereunder increased or the
maturity date hereunder shortened, nor may a waiver of the Event of Default set
forth in Section 6(a)(ix) be effected, without the consent of the holders of 75%
of the aggregate principal maximum amount of the outstanding Notes.

     13.     Assignment Etc. Lender may (i) without notice transfer or assign to
one or more of its affiliates at any time, or to any other party, if an Event of
Default shall have occurred, this Note or any interest herein and (ii) other
than in cases described in clause (i), may mortgage, encumber or transfer this
Note or any of its rights or interest in and to this Note or any part hereof in
accordance with applicable securities laws, rules and regulations. Each
assignee, transferee and mortgagee shall have the right to transfer or assign
its interest in accordance with the prior sentence. Each such assignee,
transferee and mortgagee shall have all of the rights of Lender under this Note,
the Note Purchase Agreement, the Security Agreement and the Guarantees. This
Note shall be binding upon Borrower and its successors and shall inure to the
benefit of the Lender and its successors and assigns.

     14.     No Waiver. No failure on the part of Lender to exercise, and no
delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Lender of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
Lender or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Lender from time to time.

-4-



--------------------------------------------------------------------------------



 



     15.     Miscellaneous. Unless otherwise provided herein, any notice or
other communication to Borrower hereunder shall be sufficiently given if in
writing and personally delivered or mailed to Borrower by certified mail, return
receipt requested, at its address set forth above or such other address as it
may designate for itself in such notice to Lender, and communications shall be
deemed to have been received when delivered personally or, if sent by mail or
facsimile, then when actually received by the party to whom it is addressed.
Whenever the sense of this Note requires, words in the singular shall be deemed
to include the plural and words in the plural shall be deemed to include the
singular. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may (1) renew, extend (repeatedly and for any
length of time) or modify this Note (in accordance with Section 12 above), or
release any party or any guarantor or collateral, (2) impair, fail to realize
upon or perfect any security interest Lender may have from time to time in
collateral, or (3) take any other action deemed necessary by Lender, in each
case without the consent of or notice to anyone and without releasing Borrower
or any guarantor from any liability.

     16.     Choice of Law and Venue; Waiver of Jury Trial. THIS NOTE SHALL BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OR CHOICE OF LAW. Borrower hereby agrees that all actions or
proceedings arising directly or indirectly from or in connection with this Note
shall, at Lender’s sole option, be litigated only in the Supreme Court of the
State of New York or the United States District Court for the Southern District
of New York, in each case, located in New York County, New York. Borrower
consents to the exclusive jurisdiction and venue of the foregoing courts and
consents that any process or notice of motion or other application to either of
said courts or a judge thereof may be served inside or outside the State of New
York or the Southern District of New York by certified or registered mail,
return receipt requested, directed to Borrower at its address set forth in this
Note (and service so made shall be deemed “personal service” and be deemed
complete five (5) days after the same has been posted as aforesaid) or by
personal service or in such other manner as may be permissible under the rules
of said courts. BORROWER HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION PURSUANT TO THIS NOTE.

     IN WITNESS WHEREOF, Borrower has caused this instrument to be duly executed
by an officer thereunto duly authorized.

          ISCO INTERNATIONAL, INC.     By:   /s/ CHARLES F. WILLES


--------------------------------------------------------------------------------

Charles F. Willes
Executive Vice President
and Chief Financial Officer

ATTEST:



--------------------------------------------------------------------------------

5